DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Allowable Subject Matter
	Claims 1-15 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not show or render obvious an insect trap and a method of using an insect trap, the insect trap comprising a housing; a glue board receiving space located inside the housing; a first light source and a second light source for attracting insects into the housing; and a camera having a lens with a focal length in the range 1mm < f < 18mm, the lens having a front element, wherein the camera is positioned to capture images of a glue board when said glue board is received in the glue board receiving space, wherein the light received by the lens of the camera for capturing images of the glue board comprises light from the first and second light sources reflected from the glue board; wherein there is no line of sight between each of the first and second light sources and the front element of the lens, for preventing light from each of the first and second light sources from reaching the front element directly; wherein the first light source is configured to illuminate a first portion of the glue board, the second light 
	Specifically, Nakano (JP 4,256,441 B2) discloses a housing (figure 1); a glue board receiving space (figure 2) located inside the housing (figures 1-3); a first light source and a second light source (figure 7b) for attracting insects into the housing (paragraph 0024); a camera (figure 2) having a lens (figure 6b), the lens having a front element (figure 6b) wherein the camera is positioned to capture images of a glue board (figure 4) when said glue board is received in the glue board receiving space; wherein the light received by the lens of the camera for capturing images of the glue board comprises light from the first and second light sources reflected from the glue board (figures 7a-7b); wherein there is no line of sight between each of the first and second light sources and the front element of the lens, for preventing light from each of the first and second light sources from reaching the front element directly (figure 7b).
	Landwehr (US 2005/0025357 A1) teaches a camera having a lens with a focal length in the range 1mm < f <18mm (figure 39; paragraph 0499).
Guice et al. (US 8,400,348 B1) teaches a distance between a lens assembly (column 12, lines 17-23) and a surface (column 12, lines 5-30) along an optical axis of the lens (column 12, lines 5-30).
Sandford (US 10,568,314 B2) teaches a light source (figure 33) comprising a fluorescent tube (figure 33; column 51, lines 32-34).
Marka (WO2017066513A1) teaches one or more surfaces located inside a housing being anti-reflective surfaces (paragraph 0071).
Kent (US 9,933,351 B2) teaches light sources (column 45, lines 15-17) being configured to emit ultraviolet light (column 45, lines 26-30) having a peak wavelength of around 368 nm (column 45, lines 26-30).
 However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the first light source is configured to illuminate a first portion of the glue board, the second light source is configured to illuminate a second portion of the glue board separate from the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRADY W FRAZIER/Primary Examiner, Art Unit 3647